Citation Nr: 9909454	
Decision Date: 04/06/99    Archive Date: 04/16/99

DOCKET NO.  94-24 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a right foot 
disorder secondary to a gunshot wound to the plantar and 
dorsal portions of the left foot.  

2.  Entitlement to an evaluation in excess of 20 percent for 
a gunshot wound to the plantar and dorsal portions of the 
left foot.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and two other persons



ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Associate Counsel


INTRODUCTION

The veteran had active service from December 1940 to August 
1945.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from June 1993 and March 1998 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio. 


REMAND

The veteran underwent a VA examination in August 1998 during 
which the veteran complained of pain in both extremities and 
stated that he was unable to walk.  In September 1998, the RO 
issued a statement of the case which reflects consideration 
of the examination results with respect to the issue of 
entitlement to service connection for a right foot disorder.  
This evidence is also relevant to the issue of entitlement to 
a higher evaluation for a gunshot wound to the plantar and 
dorsal portions of the left foot.  However, the claims file 
does not reflect consideration by the RO of the August 1998 
examination with respect to the latter issue.  Moreover, the 
veteran has not waived consideration by the RO of that 
evidence with respect to that issue as a prerequisite to 
action by the Board on his claim.  

The August 1998 examination reflects that the veteran is 
unable to ambulate as a result of the pain in his feet and 
includes as a diagnosis residual of a gunshot wound in the 
left foot.  A comment to the examiner's report indicates that 
the veteran has pain in his feet as a consequence of 
peripheral vascular disease with intermittent claudication 
and a comment in a report of an earlier August 1997 
examination reflects that the veteran's gunshot wound 
contributes very little to the veteran's current disability.  
Implicit at least in the August 1997 opinion is that the 
veteran's injury may play some role in producing some lower 
extremity symptoms.  Moreover, a May 1998 opinion from a 
private physician reflects a conclusion that the left foot 
injury resulted in gait abnormality.  These reports leave 
unclear precisely what component of the veteran's left foot 
disability is attributable to the veteran's service-connected 
injury.  Further examination would be relevant to 
ascertaining precisely what element of the veteran's 
functional limitations of the left foot can be attributed to 
his service connected disability.  

In addition, the August 1998 examiner's opinion reflects that 
there is no relationship between the veteran's gunshot wound 
to the left foot and peripheral vascular disease.  This 
opinion is consistent with that of the veteran's physician, 
who in a May 1998 letter, indicated that the veteran's 
peripheral vascular disease is unrelated to his prior gunshot 
wound.  However, it is not entirely clear that the August 
1998 opinion addresses the contentions of the veteran's 
physician that symptoms associated with the veteran's gunshot 
wound to the left foot have resulted in part of the 
symptomatology associated with the right foot.  

The Board observes that when aggravation of a veteran's non-
service connected condition is proximately due to or the 
result of a service-connected condition, the veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  Therefore, to the extent that 
the veteran's service connected disability actually 
aggravates symptomatology associated with a non-service 
connected disorder, the veteran is entitled to that degree of 
aggravation attributable to the service connected disability.  
An examination of the veteran for the purpose of ascertaining 
the extent to which disability in the right extremity is 
attributable to the veteran's service connected left foot 
injury would, thus, be relevant to the issue before the 
Board.  

Therefore, this case is REMANDED for the following 
development:

The veteran should be afforded an 
examination by an appropriate examiner, 
preferably one who has not previously 
examined or treated the veteran, to 
determine degree of disability attributed 
to the veteran's service connected 
residuals of a gunshot wound to the 
plantar and dorsal portions of the left 
foot.  The examiner should provide 
complete findings concerning any 
symptomatology associated with the lower 
extremities, including any pain, loss of 
motion, loss of function, or loss of 
function resulting from pain.  After 
reviewing the claims file, the examiner 
should clearly identify that component of 
the veteran's symptomatology which is 
attributable to residuals left foot 
injury in service, as opposed to any 
other disorders that may be present, 
particularly vascular disease.  In 
addition, the examiner is requested to 
offer an opinion as to whether it is at 
least as likely as not that the veteran 
suffers from a disorder of the right foot 
which is etiologically related to the 
veteran's left foot injury or otherwise 
related to service.  If not, the examiner 
should also indicate whether it is at 
least as likely as not that the 
symptomatology of the right foot 
attributable to a disorder other than the 
veteran's left foot injury is made worse 
by the left foot injury and, if so, the 
extent to the symptomatology is made 
worse.  The examiner's attention is 
directed, in part, to the results of VA 
examinations in November 1993, August 
1997, and August 1998, and to submissions 
from the veteran's physician from July 
1997 and May 1998.  The physician's 
report should include a complete 
rationale for each of the conclusions 
expressed.  The claims file must be made 
available to the examiner for review.  
The examiner's report should reflect that 
the claims file was reviewed in forming 
the conclusions contained in the report.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of all the 
evidence.  The RO should consider the holding in Allen v. 
Brown, 7 Vet. App. 439 (1995).  If the benefit sought is not 
granted, the appellant should be furnished a supplemental 
statement of the case, and be afforded the appropriate time 
period to respond before the record is returned to the Board 
for further review.  

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  No action is required of the appellant until he 
is notified.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).








- 4 -


